       Case 19-30534            Doc 14       Filed 12/05/19 Entered 12/05/19 16:42:15                          Desc Main
                                                Document Page 1 of 2

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Vinnetta S Hogan                                          )                Chapter 13
                                                                 )                Case No. 19 B 30534
         Debtor(s)                                               )                Judge Timothy A Barnes

                                                      Notice of Motion

     Vinnetta S Hogan                                                          Debtor A ttorney: Smith Ortiz P C
     943 N Monticello Ave                                                      via Clerk's ECF noticing procedures
     Chicago, IL 60651


                                                                               >    Dirksen Federal Building
On December 12, 2019 at 10:30 am, I will appear at the location listed to      >    219 South Dearborn
the right, and present this motion.                                            >    Courtroom 744
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Thursday, December 5, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                 Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 10/28/2019.

2.   The debtor(s) have failed to provide an Affidavit of Compliance.

3.   The debtor(s) have failed to provide copies of all payment advices or other evidence of payment received within 60 days
     before the date of filing the petition.

4.   The debtor(s) have failed to provide to the Trustee a copy of the Federal income tax return (or transcript thereof) for the
     four years preceding the filing of the petition.

5.   The debtor(s) have failed to begin payments within thirty days of filing the plan as required under 11 U.S.C. §1326(a) (1).


6.   The debtor(s) have failed to attend one scheduled §341(a) meeting of the creditors

7.   The debtor(s) have failed to provide required identification and or social security documentation.

8.   The debtor(s) have failed to resolve the pending objection(s) to the plan.

9.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.
       Case 19-30534           Doc 14   Filed 12/05/19 Entered 12/05/19 16:42:15   Desc Main
                                           Document Page 2 of 2

Office of the Chapter 13 Trustee                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
